Citation Nr: 1138237	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to May 1998.  He died in March 2006.  The appellant is his surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming in pertinent part denied service connection for the cause of the Veteran's death.

The Board remanded this appeal in January 2010 pursuant to a March 2009 Order in which the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (JMR).  Specifically, the January 2010 Board remand instructed the Appeals Management Center (AMC) to exhaust all efforts to obtain the Veteran's service treatment records (STRs) and personnel records, provide notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), obtain the Veteran's terminal treatment records, and obtain an additional medical opinion.  A review of the record indicates that the Board's remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant has submitted new evidence in the form of the Veteran's terminal treatment records, which relate to the issue on appeal.  The appellant specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died on March [redacted], 2006, at the age of 51 from gram negative bacteremia sepsis due to or as a consequence of relapsed/refractory acute myeloid leukemia.
2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  The Veteran's gram negative bacteremia sepsis and relapsed/refractory acute myeloid leukemia are unrelated to his military service or any incident therein.


CONCLUSION OF LAW

A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  The Court held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  

A pre-decisional notice letter in March 2006 complied with VA's duty to notify the appellant with regards to the issue of entitlement to service connection for the cause of the Veteran's death.  Specifically, this letter apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  An additional March 2006 letter in particular notified the appellant of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

At the time of the Veteran's death, he was not service-connected for any disability.  Pursuant to the Board's January 2010 remand, a notice letter dated in August 2010 informed the appellant of the information and evidence necessary to support the cause of death claim based on a disorder not yet service-connected.  Hupp at 352.  This correspondence was followed by a readjudication of the issue on appeal and issuance of a supplemental statement of the case in June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's personnel records, post-service medical records, and medical opinions in furtherance of the appellant's claim.  A December 2010 memorandum set forth the efforts to obtain the Veteran's service records and found that the records were unavailable, that all efforts had been exhausted, and that further attempts would be futile.  VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issue on appeal were obtained in June 2006 and November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the appellant, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning this issue of entitlement to service connection for the cause of the Veteran's death has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The appellant contends that the cause of the Veteran's death was the result of exposure to chemicals, including Benzene, in service through his military occupational specialty (MOS) of special vehicle and equipment maintenance.  The appellant submitted different internet articles showing an association between Benzene and the development of acute myeloid leukemia (AML).  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As discussed above, the Veteran's service treatment records (STRs) are not of record.  However, the appellant does not contend that the Veteran's AML was incurred in service.  Rather, she contends that the Veteran's work with chemical solvents, including Benzene, caused his AML, which subsequently led to his death in March 2006.  The Veteran's personnel records show his duties and include numerous performance evaluations, but do not reveal details about chemical exposure, such as which chemicals in what amount, or how long the exposure lasted.  In other words, his personnel records do not show how much, if any, Benzene or other chemicals he could have been exposed to in service.  

According to post-service medical records, the Veteran was diagnosed with follicular lymphoma in April 2005.  In August 2005, he was diagnosed with AML.  A private treatment record dated in August 2005 shows that the Veteran's AML was possibly concurrent with the follicular lymphoma; it was not thought that there was any direct relationship and the Veteran seemed to have two separate problems.  In February 2006, the Veteran was hospitalized and he subsequently passed away in March 2006.  The cause of death shown on the certificate of death was gram negative bacteremia sepsis due to or as a consequence of relapsed/refractory acute myeloid leukemia.  A letter from R. L., M.D. dated in March 2006 shows that exposure to Benzene was a known risk factor for the development of acute leukemia.

A medical opinion was obtained from a VA doctor in June 2006.  This physician reviewed the Veteran's claims file, noted that the Veteran was a smoker and acknowledged his pertinent medical history.  The doctor opined that Dr. R.L.'s statement about Benzene being a risk factor was accurate but explained that he (the physician who reviewed the claims file in June 2006) was unable to locate in the medical literature information about Benzene exposure levels or duration of exposure that would result in hemato-lymphopoietic malignancies.  In searching the literature, it was noted that epidemiological studies also suggested that cigarette smoking was associated with an increased risk of leukemia and that Benzene and related compounds in cigarette smoke might contribute to that elevated risk.  The physician also noted other studies showing associations between occupational exposure to organic solvents and non-Hodgkin lymphoma.  

In addition, the doctor explained that the association of an illness with various exposures might suggest, but in and of itself, did not necessarily indicate a causal relationship.  He noted that the Veteran was a maintenance specialist, but that there was no documentation of what his duties entailed, how he did them, or whether or not there was in fact an exposure to various chemicals.  The physician opined that to say that the Veteran's death was the result of performing his duties as a maintenance specialist required a number of speculations.  One would have to speculate as to what chemicals the Veteran was potentially exposed to and then one would have to speculate whether or not the Veteran was exposed to those.  Additionally, one could also speculate on the presence of Benzene in the cigarettes that the Veteran smoked or other chemical exposures that occurred during his lifetime away from his maintenance work in service.  Finally, one would also speculate as to the true causal effect related to some of those chemical compounds after they had been shown to have an association with increased illness.

The June 2006 doctor then opined that, based on the information presented in the claims file and a review of the medical literature, he could only speculate that the Veteran did not have at least a 50-50 chance that the malignancies were caused by military service.  The physician noted that he concurred without speculation with Dr. R.L.'s opinion that Benzene was a risk factor for the development of leukemia but then concluded that there was not sufficient medical information available to answer the question of whether the Veteran's cause of death was the result of exposure to chemicals with any minimal degree of reliability.

A letter from B.A., M.D. dated in July 2006 shows that, although he could not attest to any actual exposure the Veteran had to Benzene during his employment, there were clear associations in the medical literature that Benzene was associated with AML and possibly lymphoma.  

A buddy statement dated in September 2010 shows that he had been friends with the Veteran since 1996.  His friend reported that, during the time the Veteran was a mechanic, there were no safety precautions for the use of chemicals or the petroleum products that were encountered in vehicle maintenance.  There were no latex gloves or other kinds of protective gloves for mechanics.  Mechanics would get petroleum and other chemical products on their hands, arms, and other body parts.  Also, he knew of two other mechanics in service that had contracted cancer who worked in vehicle maintenance.  

A second VA opinion was obtained in November 2010.  Upon review of the claims file, this medical professional opined that he was in agreement with the June 2006 doctor's findings.  In reviewing the Veteran's personnel records in November 2010, the medical professional observed that they included performance evaluations and some defined the Veteran's job duties, but provided no details that would allow the reader to understand whether or not any chemical exposures took place, let alone how often, for what duration, or in what quantity.  This medical professional also noted that, in reviewing the medical literature, it was clear that Benzene was considered a risk factor for developing AML; it did not appear to be associated with follicular lymphoma.  Cytotoxic drugs, such as those used in cancer therapy, were also associated with the development of AML, as was cigarette smoking.  AML was the most common form of leukemia, and was more common in men over the age of 40.  There were risk factors for developing AML and those included genetic factors as well as toxic exposures such as Benzene or cytotoxic medications. 

Benzene exposure could occur from direct exposure to that chemical solvent or by the inhalation of cigarette smoke, as Benzene was a know hybrid of burned tobacco.  From the records, it was known that the Veteran was a smoker, but the records were not consistent regarding the extent of his tobacco exposure.  No clear documentation was located regarding direct exposure to Benzene.  The November 2010 medical professional also observed that the records showed that the Veteran was initially diagnosed with follicular lymphoma and was treated with chemotherapy and then later diagnosed with AML.

This medical professional opined that the Veteran had at least three risk factors for developing AML-including Benzene exposure from smoking, cytotoxic medications (chemotherapy for follicular lymphoma), and the possible exposure to the chemical solvent, Benzene, as part of his regular duties in vehicle maintenance in service.  The records showed documentation of the first two risk factors, but there was no documentation of the third.  While it was at least as likely as not that all three components contributed to the development of that malignancy, only the first two were supported by the records.  Without clear documentation of significant exposure to Benzene in the workplace, it would be only speculation to say that that was a significant contributor.  Also, Benzene was a risk factor for developing AML and had been associated with AML, but no direct causal link had been established.  

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Initially, the Board observes that the appellant does not contend that the Veteran's AML was incurred in service or that the Veteran incurred any injury or disease that caused his AML in service.  Rather, the appellant has only contended that exposure to chemical solvents, including Benzene, in service caused the Veteran's AML.  

In this case, the evidence does not show that the Veteran's AML was the result of any exposure to chemical solvents in service.  Indeed, it is questionable what chemical solvents the Veteran was exposed to, how often he was exposed, for what duration, or in what quantity.  Although the Veteran clearly worked in vehicle maintenance in service, his personnel records do not contain information regarding the details of any chemical solvent exposure. 

Significantly, even if the Veteran was exposed to Benzene, or other chemical solvents, the evidence does not support a finding that his AML was the result of such exposures.  As noted above, two VA medical professionals were unable to link the Veteran's AML directly with his service, including any possible chemical exposures in service.  Both provided thorough rationales that took into account medical literature regarding an association with Benzene and AML in addition to a review of the Veteran's claims file, which included his personnel records.  

As noted, Dr. R.L. and Dr. B.A. have opined that Benzene is a known risk factor for AML and that medical literature shows an association between Benzene and AML.  The VA medical professionals' agree with those assessments.  However, although Benzene is associated with AML, no medical professional has opined that it directly causes AML.  As noted by both VA medical professionals, the fact that a chemical is a risk factor with AML does not necessarily result in a causal relationship.  Also, there is no medical opinion stating that the Veteran's AML was caused by Benzene or any other chemical solvent.  The November 2010 medical professional opined that it was at least as likely as not that all three risk factors identified for AML contributed to the Veteran's AML but also opined that there was no documentation of the Veteran's in-service exposure to Benzene and that no direct causal link between Benzene and AML had been established.

The Board also acknowledges that Dr. R.L.'s and Dr. B.A.'s opinions have some probative weight but finds the probative value of the two VA medical opinions outweighs the private opinions.  Neither Dr. R.L. nor Dr. B.A. was able to opine that Benzene exposure actually caused the Veteran's AML.  Indeed, no medical professional has provided such opinion.  Thus, while Dr. R.L.'s and Dr. B.A.'s opinions have some probative value, when taking into account the other evidence of record, the Board must conclude that service connection for the cause of the Veteran's death based upon the private medical opinions is not warranted.  

The Board also acknowledges the representative's argument that other chemicals the Veteran was potentially exposed to in service caused his follicular lymphoma.  As opined by the November 2010 VA medical professional, the Veteran's chemotherapy treatment for his follicular lymphoma was a risk factor for developing AML.  Therefore, the appellant's representative argues the Veteran's follicular lymphoma is due to chemical exposures in service, and since the treatment for that cancer was opined to be a risk factor for AML, it follows that the Veteran's AML was due to his military service.  However, there is no medical evidence to support the representative's argument.  Furthermore, a review of the Veteran's personnel records again does not contain specific information regarding any chemical exposure.  Therefore, although the representative requested a remand for a medical opinion, such remand is not warranted.  Service connection for the Veteran's cause of death based on the theory that chemical exposure in service caused follicular lymphoma, which caused AML, is not warranted.

The Board recognizes that VA is prohibited by statute, 38 U.S.C.A. §§ 1110 and 1131, from paying compensation for a disability that is a result of the veteran's own alcohol or drug abuse.  The only exception is that, when a veteran's alcohol or drug abuse disability is secondary to or is caused or aggravated by a primary service-connected disability, the veteran may be entitled to compensation.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  In this case, there is no evidence in the record establishing that the Veteran's cigarette smoking was secondary to or is caused or aggravated by a primary service-connected disability.  Therefore, even if the Veteran was exposed to Benzene from his in-service cigarette smoking, this is insufficient to establish a primary service connection claim.

Additionally, the evidence does not show, nor does the appellant contend, that the Veteran's AML was otherwise related to his military service.  No medical evidence has been presented to show that the Veteran's AML was directly related to his military service.  There is no indication until 2005 that the Veteran was diagnosed with AML.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings associated with AML for several years between the period of active service and the Veteran's complaints is itself evidence which tends to show that AML did not have its onset in service or for many years thereafter.  

There is also no evidence that the Veteran's AML was manifest to a degree of 10 percent or more within one year of leaving qualifying duty.  The Veteran's AML is not presumed to have been incurred in service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

In sum, the evidence of record does not indicate that the Veteran's AML was related to his service, including being due to any exposure to chemical solvents.  Without competent evidence of an association between AML and his active duty, service connection for the cause of the Veteran's death is not warranted.
In denying this claim, the Board is cognizant that, in cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  Even with such heightened duty, the Board is unable to find that the evidence supports a grant of service connection for the cause of the Veteran's death.  

The Board acknowledges the appellant's belief that the Veteran's death was caused by exposure to chemical solvents including Benzene.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the appellant's own assertions as to diagnosis and etiology of a disability have no probative value.

Thus, based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


